          Case 2:20-mj-12327-JBC Document 24 Filed 04/22/21 Page 1 of 1 PageID: 101




                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
                                      M INUTES OF PROCEEDINGS


 NEWARK                                                              4/22/2021
 OFFICE                                                             DATE OF PROCEEDINGS

 MAGISTRATE JUDGE:
 JAMES B. CLARK

 DEPUTY CLERK:
 STEPHEN BOND

 TITLE OF CASE:                                                    20-MJ-12327-JBC

      US v. VIJAY MANE



 APPEARANCES:

         Sarah Sulkowski, AUSA, for Govt
         Michael S. Horn, Retained, for
         defendant
         Probation: Joseph DaGrossa, USPO

 NATURE OF PROCEEDING:             SENTENCING

Defendant sentenced to a total term of 11 months Probation.

Special Conditions:
  1. Financial Disclosure
  2. New Debt Restrictions
  3. Gambling Restrictions & Registration on Exclusion List

Restitution: No restitution imposed
Special Assessment: $10 due immediately
Fine: $3,000 due immediately and to be paid in full within 30 days of sentencing

Court advised Defendant of limited right to appeal.

 Commenced:12:00 PM
 Adjourned: 12:40 PM
 Tape/Index #: ECR

                                                                           Stephen Bond
                                                                             Deputy Clerk
